 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 441 
In the House of Representatives, U. S.,

September 22, 2009
 
RESOLUTION 
Honoring the historical contributions of Catholic sisters in the United States. 
 
 
Whereas the social, cultural, and political contributions of Catholic sisters have played a vital role in shaping life in the United States; 
Whereas such women have joined in unique forms of intentional communitarian life dedicated to prayer and service since the very beginnings of our Nation’s history, fearlessly and often sacrificially committing their personal lives to teaching, healing, and social action; 
Whereas the first Catholic sisters to live and work in the United States were nine Ursuline Sisters, who journeyed from France to New Orleans in 1727; 
Whereas at least nine sisters from the United States have been martyred since 1980 while working for social justice and human rights overseas; 
Whereas Maura Clark, MM, Ita Ford, MM, and Dorothy Kazel, OSU were martyred in El Salvador in 1980; 
Whereas Joel Kolmer, ASC, Shirley Kolmer, ASC, Kathleen McGuire, ASC, Agnes Mueller, ASC, and Barbara Ann Muttra, ASC were martyred in Liberia in 1992; 
Whereas Dorothy Stang, SNDdeN was martyred in Brazil in 2005; 
Whereas Catholic sisters established the Nation’s largest private school system and founded more than 110 United States colleges and universities, educating millions of young people in the United States; 
Whereas there were approximately 32,000 Catholic sisters in the United States who taught 400,000 children in 2,000 parochial schools by 1880, and there were 180,000 Catholic sisters who taught nearly 4,500,000 children by 1965; 
Whereas today, there are approximately 59,000 Catholic sisters in the United States; 
Whereas Catholic sisters participated in the opening of the West, traveling vast distances to minister in remote locations, setting up schools and hospitals, and working among native populations on distant reservations; 
Whereas more than 600 sisters from 21 different religious communities nursed both Union and Confederate soldiers alike during the Civil War; 
Whereas Catholic sisters cared for afflicted populations during the epidemics of cholera, typhoid, yellow fever, smallpox, tuberculosis, and influenza during the 19th and early 20th centuries; 
Whereas Catholic sisters built and established hospitals, orphanages, and charitable institutions that have served millions of people, managing organizations long before similar positions were open to women; 
Whereas approximately one in six hospital patients in the United States were treated in a Catholic facility; 
Whereas Catholic sisters have been among the first to stand with the underprivileged, to work and educate among the poor and underserved, and to facilitate leadership through opportunity and example; 
Whereas Catholic sisters continue to provide shelter, food, and basic human needs to the economically or socially disadvantaged and advocate relentlessly for the fair and equal treatment of all persons; 
Whereas Catholic sisters work for the eradication of poverty and racism and for the promotion of nonviolence, equality, and democracy in principle and in action; 
Whereas the humanitarian work of Catholic sisters with communities in crisis and refuge throughout the world positions them as activists and diplomats of peace and justice for the some of the most at risk populations; and 
Whereas the Women & Spirit: Catholic Sisters in America Traveling Exhibit is sponsored by the Leadership Conference of Women Religious (LCWR) in association with Cincinnati Museum Center and will open on May 16, 2009, in Cincinnati, Ohio: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors and commends Catholic sisters for their humble service and courageous sacrifice throughout the history of this Nation; and 
(2)supports the goals of the Women & Spirit: Catholic Sisters in America Traveling Exhibit, a project sponsored by the Leadership Conference of Women Religious (LCWR) in association with Cincinnati Museum Center and established to recognize the historical contributions of Catholic sisters in the United States. 
 
Lorraine C. Miller,Clerk.
